     Case 6:19-cv-00053-JCB-JDL Document 44 Filed 05/03/19 Page 1 of 3 PageID #: 341
        Case 6:19-cv-00053- DK- DL Document 36 Filed 04/24/19 Page 1 of 2 PagelD #: 304

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                               for the
                                                     Eastern District of Texas
                                                                                                                      013
                                                                                                   Clerk, U,s4
         TYSON AND BILLY ARCHITECTS, PC



                           Plaintif s)
                                V.                                       Civil Action No. 6:19-CV-00053-JDK-JDL

        KINGDOM PERSPECTIVES, G.P. LTD.,
         JIM LAPORTE AND JONATHAN PINO


                          Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant s name and address) CHAD ENCHEFF
                                         C&E GROUP, INC.
                                         10560 FALLOW LANE
                                         CONROE, TEXAS 77303




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an ans er to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: WILLIAM S. HOMMEL, JR.
                                         HOMMEL LAW FIRM
                                         5620 OLD BULLARD ROAD, SUITE 115
                                         TYLER, TEXAS 75703



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:             4/24/19                                                                         A.
                                                                                     Signature of Clerk or Deputy Clerk
    Case 6:19-cv-00053-JCB-JDL Document 44 Filed 05/03/19 Page 2 of 3 PageID #: 342


AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 6:19-cv-00053-JDK-JDL


                                                           PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))


           This summons for (name of in ividual and title, if a y) CHAD ENCHEFF C&E GROUP, INC.
 was received by me on (date) 04/24/2019


               1 personally served the summons on the individual at (place)

                                                                                on        (    ate)              ;   or


               I left the summons at the individual s residence or usual place of abode with (name)

                                                                 , a person of suitable age and discretion who resides there,
           on (date) , and mailed a copy to the individual s last known address; or

               1 served the summons on (name of individual) , who is

            designated by law to accept service of process on behalf of (name of organization)

                                                                                on (date) ; or


               I returned the summons unexecuted because ; or


               Other (specify): I delivered a true copy of the Summons+ to CHAD ENCHEFF C&E GROUP, INC. at 10560
                               Fallow Lane, Conroe, TX 77303 on April 29, 2019 at 2:31 p.m., by Certified Mail,
                                   return-receipt requested.


           My fees are                             for travel and $                  for services, for a total of $ q.OO


           I declare under penalty of perjury that this information is true.



 Date: 05/03/2019


                                                                 Michael J. Collins Process Server PSC-359, expires 07/31/2020
                                                                                        Printed name and title


                                                                                    110 N College Ave #1002
                                                                                         Tyler, TX 75702

                                                                                          Serve 's addre s



Additional information regarding attempted service, etc:


 + ; and Complaint, having first endorsed theron date of delivery
 Certified Mail Number 9414 7266 9904 2132 0675 91
  PS Form 3811 and tracking information are attached
5/3/2019   Case 6:19-cv-00053-JCB-JDL Document 44USPS
                                                   Filed  05/03/19 Page 3 of 3 PageID #: 343
                                                      Tracking®




      Add a tracking number


                                                                                                                    Showing: | a



                          94147266990421320675 8
                          Delivered:
                          CONROE, IX 77303 on April
                          29, 2019 at 2:31 pm

                          Expected Delivery on:
                          Monday, April 29, 2019 by
                          8:00pm




                 | Return Receipt (Form 3811) Barcode
                 I                                                            A. Signature                          Agent
                                                                              X           f"l A dressee

                          igillS E II!IDI! HMI                                B. Received by (Printed Name) C. Date.of Delivery
                                                                                                          /-• - •
                                                                              D. is delivery address different from item t? nYes '
                                  f)Bbb T1D4 2135 Qb?B                          If YES, enter delivery address below: No
                 f
                 11. Article Addressed to:
                 II ChadEnchef
                 ; C&E Group, Inc.
                 I 10560 Fallow Lane
                 | Conroe, TX 77303                                                                                                  Buisri
                 1                                                           3. Service Type:
                 1                                                           00 Certified Mail
                 1
                 1                                                              Certified Mail Restricte Delivery
                 i                                                                            Reference Information
                 J
                 1


                     2. Certified Mail (Form 3800) Article Number                   B Hommel

                          1414 7r!lj[j '1 0 R13P 01.7.4 !iA
                 I PS Form 3811, Facsi ile, July 2015 Domestic Return Receipt




                                                                    UPDATED 5/3/2019 11:50 AM


https. /m.usps.com/m/TrackConfirmAction                                                                                                       1/1
